 W. T. GRANT COMPANYW. T. Grant CompanyandRetailClerksUnion,Local1288,Retail ClerksInternationalAssocia-tion,AFL-CIO. Case 20-CA-7142July 26, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn April 13, 1972, Trial Examiner James T. Barkerissued the attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and asupporting brief, and the Charging Party and theGeneralCounsel filed a brief in answer to theRespondent's exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as'amended,theNational LaborRelations Board adopts asitsOrderthe recommend-ed Order of the TrialExaminerand hereby ordersthatRespondent,W. T. Grant Company, Clovis,California,itsofficers,agents, successors,and as-signs, shalltake theactionset forth in the TrialExaminer's recommended Order.iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibilityunless the clearpreponderance of all of the relevant evidence convinces us that theresolutionswere incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter washeard at Fresno, California, on March 1, 1972, pursuant toa charge filed on November 24, 1971,1 by Retail ClerksUnion, Local 1288, Retail Clerks International Associa-tion,AFL-CIO, hereinafter called the Union. On January10, 1972, the Regional Director of the National LaborRelations Board for Region 20 issued a complaint andnotice of hearing alleging violations of Section 8(a)(1) and(3) of the Act. On March 29, the parties timely filed briefswith me.437Uponconsideration of the briefs of the parties,and uponthe entire record in this case,and my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, W. T. Grant Company hasbeen a Delaware corporation with a place of business inClovis, California, where it has been engaged in the sale atretail of general merchandise.During the calendar year immediately preceding theissuance of the complaint herein, the Respondent, in thecourse and conduct of its business operations, receivedgross revenues in excess of $500,000. Similarly, during thesame period of time, Respondent, in the course andconduct of its business operations, purchased and received,at its operations in the State of California, goods andmaterials valued in excess of $50,000 directly from sourceslocated outside the State of California.Upon these admitted facts, I find that Respondent hasbeen at all times material an employer engaged incommerce and in operations affecting commerce withinthemeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Respondent admits, and I find,that at all timesmaterial herein Retail Clerks Union,Local 1288,RetailClerksInternational Association,AFL-CIO,has been alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe issues in this case relate solely to whether, as allegedin the complaint, Respondent's agent, Thomas O'Hara,threatened employees with store closure in the event theemployees continued to engage in union activities andwhether,because of Golda Becker's union or otherconcerted activities, Respondent discriminatorily refusedtoreinstateBecker following the expiration of herauthorized and bona fide leave of absence.The Respondent denies the commission of any unfairlabor practices and asserts that the record fails to supportthe allegations of the complaint. Additionally, the Respon-dent contends that the management agent who made thedecision with respect to the reinstatement of Becker had noknowledge of Becker's prior union or concerted activityand that his decision not to reinstate Becker was basedsolely upon a legitimate business judgment. In this latterregard, the Respondent contends that when Becker soughtreinstatement there were no vacancies in her former jobcategory; and that it was O'Hara's policy as store managernot to assign or employ former section merchandisers inlower ranking salesclerk jobs.iUnless otherwise specified all dates refer to the calendar year 1971198NLRB No. 80 438DECISIONSOF NATIONALLABOR RELATIONS BOARDB.PertinentFacts1.Background factsa.The Clovis operationAtmaterial times, the Clovis, California, store ofRespondentwas under the management of ThomasO'Hara. O'Hara assumed managership of the Clovis storeon July 15. He succeeded William Inman as store manager.O'Hara was assisted by an assistant manager, Gene Lee, anoffice manager, and five section merchandisers. Addition-ally,employed in the store during its day and eveningoperations were approximately 25 or 30 sales employeesand employees in the "extra" category. Approximately 12were full-time employees and most of the remainingnumber were regular part-time employees.b.Becker's employmentGolda Becker was initially employed by Respondent onDecember 1, 1968. She held stockroom and sales jobs ofincreasing responsibility and wage level until, in approxi-mately July 1969, she became a department manager.Thereafter, inMarch 1971, she was made a sectionmerchandiser. Becker commenced her employment at therate of $1.65 per hour. As a department manager shereceived raises to a maximum of $1.775 per hour whichhourly rate was raised to $1.90 per hour when she wasdesignated a section merchandiser. Her duties as sectionmerchandiser did not vary from those as departmentmanager.2As department manager and/or section merchandiserBecker was in charge of three separate departments,including the yard goods department. The latter depart-ment was not a self-service department and, consequently,approximately 50 percent of her normal 25-hour workweekwas spent in waiting on customers. The balance of herworktime was spent in checking and ordering merchandise,straightening the sales counters, and manning the cashregister.At no time did Becker have employees workingunder her direction.c.Theunionorganizational effortsInDecember 1970, Becker attended a meeting at arestaurantwhereMessrs. Ogle and Kissling, representa-tives of the Union, met with employees of the Company.Approximately 20 or 25 employees of the Company'sClovis and Fresno stores were in attendance. Thereafter,on December 24, Becker signed a union authorization cardpresented to her by employee Olita Cope who inquired ifBecker were interested in "having a union come in."Thereafter,nearly 2 weeks later, Becker attended asecond union meeting. Approximately the same number ofemployees attended. In attendance at this meeting wasNora Parmer, a payroll clerk.3No representatives of supervision or management at-tended either of the union meetings.A representation election was conducted on March 5.4 Inthe interim period Becker participated with other employ-ees in conversations concerning the Union. These conver-sations transpired in the employee lounge on storepremises during breaks, and on the work floor during lullsin the business day. Moreover, Becker met for coffee withunion representativeOgle but at no time did Beckerobserve Inman present. Becker testified that she made noeffort to cloak her union activity.d.Becker and Inman converseIn the month of January, the then incumbent storemanager, William Inman, spoke with Becker and asked herwhy the employees wanted a union. Inman additionallyinquired if Becker did not think that the Company wastreating the employees right. Becker responded that shethought that she was treated well "except in the matter ofwages." In this latter regard she observed that twoemployees who were employed after her were "makingmore money." The conversation was interrupted and thusended.e.Becker and Lee converseIn the latter part of February, Becker and employeesLoeta Hefley and Vivian Welchel conversed with GeneLee, the assistant store manager.5 In conversing with theemployees, Lee stated that the Union could not offer themany more than the Company did. Becker inquired as towhat benefits the Company actually offered, and Leeresponded that, with over 1,100 stores, the Company"would close down one or two before they would gounion." Becker responded that she thought it would be"ridiculous" to close down "a paying store."f.Becker granted leave of absenceCommencing in December 1970 and continuing periodi-cally untilMay 1971, Becker spoke intermittently withWilliam Inman concerning the ultimate need for her totake a leave of absence in light of her husband's terminalillness.On the first occasion Inman informed Becker thathe was "quite sure" that the leave would be granted andthatBecker could take up to 6 months' leave and bepermitted to return to her employment.On May 20, Becker completed a written leave-of-absenceapplication. She specified the leave period as commencingon May 20 and concluding on November 20. She appliedunder the provision of Respondent's leave policy permit-ting a regular leave of absence to employees who hadcompleted at least 1 year of continuous service. Beckerdesignated "illness in family" as the reason for her leave.The application was given approval by William Inman onMay 21, and the district manager and the store personneldivisionthereaftersignifiedendorsement of Inman'srecommendation. Approval by the personnel division ofthe application was signified by a signature dated June 3.On the reverse side of the application which was2 It is stipulated that section merchandisers are not supervisors within4The election was held pursuant to a petition filed in Case 20-RC-9765the meaning of the ActThe Union lost the election9Parmer cast an unchallenged ballot in the representation election5 It was stipulated that Gene Lee's name did not appear on theExcelsiorwhich, as found below, was held on March 5listsubmitted by the Company for purposes of the March 5 election W. T. GRANT COMPANYapproved are set out seven conditions governing the grantof the leave of absence. In pertinent part these conditionsare as follows:1.The leave of absence plan enables full-time andpart-time employees who have established a goodrecord with the Company to maintain continuity ofemployment during necessary unpaid absence. Periodof leave is deducted in computing length of service forRetirement Plan purposes. People on leave of absenceare not eligible for vacation, bonus or similar privilegesduring leave. They are, however, eligible for employee'sdiscount.2.Leave of absence is approved for length of timestated on reverse side. If leave of absence is approvedfor less than six months, an extension may be appliedfor,making total absence not longer than six months.In exceptional cases an extension beyond six monthsmay be applied for.6.It is expected that full-time or part-time employ-ment will be available at termination of leave, butreturn to same position, hours of work, or salary cannotbe assured. In no case can reemployment followingleave of absence be guaranteed, (except only in case ofemployees drafted into the service of the United StatesGovernment, as provided by law) as it is not possible toanticipate conditions which may exist at the expirationof leave.When she applied to Inman for her leave of absence,Becker was told by Inman that he would have one of thepart-time employees take care of Becker's department withthe assistance of another employee until Becker was able tocome back.2.Thealleged unlawful conducta.Becker seeks employmentInearlySeptember, accompanied by her daughter,Becker visited the Clovis store and spoke with O'Hara 6Becker informed O'Hara that she wished to return to work.In conversing with O'Hara, Becker referred to the sectionsover which she had served as section merchandiser. O'Hararesponded that he had no openings at the time and heasked if Becker would be willing to take a part-time job.Becker responded that she would take anything that "cameup."Thereafter,O'Hara consulted his files relating toBecker's leave.He did not contact other companyrepresentatives concerning Becker's leave.A few days later Becker again spoke with O'Hara and6As found, during the period of Becker's absence Thomas O'Hara hadsucceeded William Inman as store managerrThe foregoing is based upon a composite of the credited testimony ofGolda Becker and Thomas O'Hara I rely principally on the testimony ofGolda Becker However, I credit also the testimony of Thomas O'Harawhich is consistent with that of Becker in salient aspects8The foregoing is based principally upon the credited testimony ofGolda Becker and Shirley Canova I credit the testimony of Thomas O'Haraconcerning this incident only to the extent it is consistent with the foregoingfinding Specifically, I do not credit the testimony of O'Hara to the effectthat he made no mention of union-related instructions from "New York" asthe basis for his decision not to offer Becker employment Moreover, I donot credit O'Hara's denial that he made no reference to management'swillingness to close stores before allowing a union to come in439informed him of her willingness to work on a part-timebasis.7Becker had worked less than 30 hours per week andconsidered herself a part-time employee. She designatedhereself as such in filing her request for a leave of absence.O'Hara testified, without amplification, that Becker hadbeen a full-time employee.b.The November 15 conversationOn November 15, Golda Becker again visited the Clovisstore.On this occasion she was accompanied by her eldestdaughter, Shirley Canova. Becker spoke with O'Hara.Their conversation commenced in the front area of thestore, near the checkout stand. At O'Hara's request, he andBecker moved near the jewelry counter where they carriedon the substantive aspects of the conversation. As Beckerand O'Hara left the checkstand to go to the vicinity of thejewelry department, Shirley Canova walked over to thefashion department where blouses were displayed. Thisarea is approximately 30 feet from the area where Beckerand O'Hara conversed. Carrying her infant son in herarms, Canova surveyed the blouse counter and walkedback to the vicinity of the jewelry counter. She then stoodback of O'Hara within a few feet of him. As theconversation ensued between Becker and O'Hara, Beckerasked O'Hara why he had not "brought her back" to thestore since he had hired other employees. He said that hehad orders from "New York" not to bring her backbecause New York didn't want any more trouble with theUnion. O'Hara said that he would deny that statement if itwere attributed to him. Becker asked O'Hara what hethought the "Labor Board" would think of the matter andO'Hara asked why Becker didn't "go talk to them" aboutit.Becker stated that she thought she would do so andstated further that she thought she would also "go to theunion." Again O'Hara asserted that Becker should do so.He also suggested that Becker should go to the unemploy-ment office because she "had it coming." During thecourse of the conversation, Becker averred that theCompany had terminated another employee because of theUnion. O'Hara stated that the Company would close "acouple of stores" before it would go union. Beckerresponded that the Clovis store was doing too well to closedown. O'Hara stated that the store was losing sales andthat there was going to be a cutback in the payroll. Theconversation terminated and Becker and Canova left thestore.8Although the testimony of the three principals in the incident is atvariance with respect to the precise juxtaposition of Canova to Becker andto O'Hara as Becker and O'Hara conversed, upon a careful evaluation ofthe testimony of Canova and of Becker,Ifind that Canova was in closeproximity to Becker and O'Hara during virtually the entirety of theirconversation I find also that she overheard their respective remarks, as shetestified she did I find further that it is likely, as Canova testified, she stoodinback of O'Hara I do not credit O'Hara's accounting of Canova'sactivities while she was in the store Initially, I am convinced that O'Harawas involved in discussions with Becker concerning her prospective jobtenure and that his attentions were principally directed to that subject I amnot convinced that during the course of his conversation with Becker he wasasobservant of Canova's movements throughout the store and otherunrelated store activities as he testified he was In this regard,Inote that his(Continued) 440DECISIONSOF NATIONALLABOR RELATIONS BOARDc.The Company's defense(1)The knowledge issueThomas O'Hara testified that on July 14, 1971, he wasinformed by his superiors that he was to assume manage-ment of the Clovis store. He reported to the Clovis storefrom the Concord, California, store on July 15. Theincumbent manager was on vacation and no one of equalor higher managerial level was present to instruct himconcerning his new managership. The following Sunday,July 18, William Inman, O'Hara's predecessor at the Clovisstore,met with O'Hara for approximately 30 minutes.During this meeting matters such as inventory, stock onhand, merchandise orders, and futuresaleseventswerediscussed.The meeting was necessarily brief becauseInman had to report directly to his new managerialassignment.O'Hara denied that he was informed of theidentity of the employees in the store who had supportedtheUnionin itsearlier organizational efforts.O'Haratestified that he knew only that a representation electionhad been held in March 1971 and that it had been a "closeelection."(2)The refusalto reinstateO'Hara further testified that he did not offer Beckeremployment in job categories which became vacant afterSeptember 1, when Becker indicated her availability forwork, because no openings in the merchandise managerclassificat on materialized; and because it was his personalpolicy as store manager never to reemploy former "sectionheads" or "bosses" injobs wherein they would be requiredto "work under" another employee.In this latter regard,O'Hara testified that, in hisexperience, employees who had served as "section heads"and had returned to work under the direction of anotheremployee had become dissatisfied and friction resulted. Hefurther testified that, based on his experience, to place aformer sectionmerchandiser in the lower paying jobcategoryof salesclerkwould breed "discontent andsorrow."In substance, O'Hara testified that there were at timespertinent six section merchandisers. Becker was one of thesectionmerchandisers at the time she took her leave ofabsence in May 1971. The lowest paid section merchandi-ser received $1.825 per hour as contrasted to $1.70 per hourfor the highest paid employee in the sales and "other"personnel categories. As found, when Becker took herleave of absence she was compensated at $1.90 per hour.Stipulated evidence of record establishes that on Novem-ber 24, the Company hired a part-time salesclerk. Anotherpart-time salesclerkwas employed on December 14.Additionally, one extra salesclerk was hired on November27,November 29, and December 14, respectively. InFebruary 1972, Respondent also hired an employee in theobservationsofCanova and his memory of the incidentswere notsufficiently accurate to recall that Canova, during her entire presence in thestore,was carrying her infant son in her arms I am convinced that, whileO'Hara accurately recounted some aspects of the incident, his account wasnot as reliable in its totality as the accounting which Becker and Canova, incombination, rendered.9The stipulation also reveals that in August, prior to Becker's Septemberpart-time salescategory andone in the extra salescategory.9ConclusionsUpon the foregoing evidence, I conclude and find thatRespondent violated Section 8(a)(1) and (3), as alleged inthe complaint.Initially, I find that on November 15, Golda Becker wasan employee of Respondent within the meaning of the Act.On the day in question, Becker was on leave of absencefrom her employment in the Clovis store of Respondent.Under the terms and conditions of her leave of absenceBecker had reasonable expectation of employmentif, as infact transpired, she applied to return to work within the 6-month term for which leave was granted. At the very leastshewas applicant for employment and, as such, wasprotected by the Act from employer interference, restraint,or coercion in her present or potential support of oraffinity to a labor organization.ioIn the circumstances, I find violative of Section 8(a)(1) oftheAct Thomas O'Hara's threat during his conversationwithBecker on November 15 to the effect that theCompany would close down "a couple" of stores before itwould go union. This threat of store closure, considered inconjunction with O'Hara's statement that the Clovis storewas losing sales and that a cutback in the payroll would beeffectuated,had the clear and foreseeable effect ofinterferingwith and restraining Becker in her futuresupport of the Union, as well as any prospective resort tocollective representation through a representative of herchoosing, and thus ran counter to Section 8(a)(1) of theAct.Moreover, I find violative of Section 8(a)(3) and (1) ofthe Act Respondent's refusal for discriminatory reasons topermit Becker to return to work after she had applied to doso and had signified her desire to terminate her leave ofabsence by reactivating her employment in Respondent'sClovis store.I find no merit in Respondent's contention that O'Harahad no knowledge of Becker's past support of the Unionwhen he terminated her. It is not essential here todetermine the extent, if any, of O'Hara's personal aware-ness of Becker's union affinity. Rather, it suffices to find,as I do, that higher level of management in Respondent'shierarchy had this awareness and instructed O'Hara not toofferBecker further employment.ii This is the onlypermissible conclusion to be drawn from O'Hara's candidstatement to Becker on November 15, when he gave thequietus to Becker's continuing quest for work. With thecredibility issue determined adversely to O'Hara, conjec-tureoverwhy O'Hara spoke so openly is withoutsignificance.What is significant is that he articulated thesesentiments,and that he was the managing agent ofRespondent with full authority to speak with respect to theI request to return toduty,two part-time salesclerks were hired10SeeN L R B v TesoroPetroleumCorp,431 F 2d 95 (C A 9), enfg. 174NLRB 128511Theevidence leaves no doubt that during Inman's tenure as storemanager Becker's interest in the Union had been sufficiently open to havecome to the attention of management W. T. GRANT COMPANYhire ank retention of personnel at the Clovis store. Hisstatement is, of course, attributable to Respondent andbinding upon it.The cllear manifestation of antiunion, discriminatorymotive with respect to the refusal of Respondent to offerBecker employment is augmented by, although notnecessarilydependent for validity upon, the evidencerevealingO'Hara's refusal to hire Becker in a capacityother than section merchandiser. Becker had, it is clear,stated her desire to obtain immediate employment in anycapacity:Her quest was not limited to the sectionmerchandiser position. Becker made this clear enough toO'Hara in her early September conversation, and, thereaft-er, in the two conversations that succeeded it, she hadstated her willingness and desire to obtain employment in alesser classification. By his response and inquiry O'Hararevealedhisunderstanding of Becker's willingness toaccept any part-time job. That vacancies periodically andrecurringly developed for which Becker was qualified is notdisputed.O'Hara's defense, upon policy grounds, is notconvincing in light of his failure to candidly inform Beckerin September, after he learned that Becker had been asection merchandiser, that she would be considered for andpermitted to return to workonlyin the job classificationshe had occupied at the time she commenced her leave ofabsence. In view of these considerations, and the entirerecord, I find Respondent's defense unconvincing. I find,rather, that Respondent acted upon discriminatory motiva-tion in refusing to give Becker employment.On this record, it is not a compelling consideration thatBecker was not a leading union activist but merely asupporter of the Union. The evidence warrants theconclusion that Respondent opposed the Union. Accord-ingly, it is reasonable to conclude, as I do, that whenoffered an opportunity to screen from its employment rollsa union supporter it did so by instructing O'Hara not torehireBecker.O'Hara's candid confessional was notanticipated.In the circumstances, I conclude, and find, that in failingand refusing to employ Golda Becker following herapplication to return to gainful employment in Respon-dent'sClovis store,Respondent violated Section 8(a)(3)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of the12 In the eventno exceptions are filed as provided by Sec 102 46 of theRules andRegulationsof the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.441Act, I shall recommendthat it ceaseand desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent unlawfully refusedemployment to employee Golda Becker at the terminationof her authorized leave of absence in violation of Section8(a)(3) and (1) of the Act, I shall order that RespondentofferGoldaBecker immediateand full reinstatement toher former or substantially equivalent position of employ-ment without prejudice to her seniority or other rights andprivileges and make her whole for any loss of earnings shemay have suffered by reason of the discriminationagainsther. Backpay shall be computedin the mannerprescribedin F.W.Woolworth Company,90 NLRB 289, together withinterest in accordance with the policy of theBoard as setforth inIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.W. T. Grant Companyisan employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.RetailClerksUnion,Local 1288,RetailClerksInternational Association,AFL-CIO,is a labor organiza-tionwithin the meaning of Section2(5)of the Act.3.GoldaBecker was,and has been at all times materialherein,an employee within the meaning oftheAct.4.By informingGoldaBecker that the Companywould close stores to discourage employee resort to a labororganization to represent them,Respondent violatedSection 8(a)(1) of the Act.5.By refusing to employ Golda Becker at the expira-tionof her authorized leave of absence,Respondentviolated Section 8(a)(3) and(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 12ORDERRespondent, W. T. Grant Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membershipinRetailClerks Union,Local 1288,RetailClerksInternationalAssociation,AFL-CIO, or any other labor organization of its employ-ees by refusing to employ employees because of their unionmembership, or in any like or related manner discriminat-ing against any of its employees in regard to hire or tenureof employment or any term or condition of employment,except to the extent permitted by Section 8(a)(3) of the Act,as amended.(b) Informing employees that the Company would closestores in order to discourage the employees' resort to unionrepresentation.102 48 ofthe Rules and Regulations, be adoptedby the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived forall purposes 442DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Golda Becker immediate employment at theClovis,California, store of Respondent in her former orsubstantially equivalent position, or, if no vacancy exists,in a position for which she is qualified by reason of herpast employment by Respondent. Said latter position ofemployment shall be as nearly equivalent to her lastposition of employment at the Clovis, California, store asoperating conditions, viewed in context of the nondiscnmi-natory business judgment of management, will permit.(b)Make whole Golda Becker for any loss of wageswhich she may have suffered by reason of the discnmina-tion against her, in the manner set forth above in thesection entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Clovis, California, place of business copiesof the attached notice marked "Appendix." 13 Copies ofsaid notice to be furnished by the Regional Director forRegion 20, after being duly signed by a representative oftheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.14IJ In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "14 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 20, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT, except to the extent permitted bySection 8(a)(3) of the National Labor Relations Act, asamended, refuse to employ Golda Becker, or any otheremployee, at the termination of his or her authorizedleave of absence, because of membership in or activityon behalf of Retail Clerks Union, Local 1288,RetailClerks International Association, AFL-CIO, or anyother labor organization.WE WILL NOT inform employees that our manage-ment will close stores in order to discourage employeeresort to union representation.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL offerimmediate and full reinstatement toGolda Becker to her former or substantially equivalentpositionof employment without prejudice to herseniority or other rights and privileges.WE WILL make whole Golda Becker for any loss ofearnings she may have suffered by reason of ourdiscrimination against her, together with interest on thepay she may have lost by reason of our failure toemploy her.W. T. GRANT COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 13018Federal Building, Box 36047, 450 Golden Gate Avenue,San Francisco, California 94102, Telephone 415-556-0335.